On Rehearing.
For appellant there was an oral argument by Mr. Henry H. Hewitt and Mr. J. J. Whitney..
For the State there was an oral argument by Mr. Andrew M. Crawford, Attorney General.
Mr. Justice Bean
delivered the opinion.
A rehearing in this case has been allowed and had. It is stoutly insisted that the court erred in holding: First, that the decision of the trial court as to the admissibility of the alleged confession of the accused is not to be disturbed on appeal unless for clear and manifest error; and, second, in affirming the action of that court in limiting in advance of the argument the time to be occupied by counsel to one hour on each side. We have examined both of these propositions with care, and adhere to the first, for the reasons stated, citing, as additional authority, however, Holland v. State, 39 Fla. 178 (22 South. 298).
*6123. But we are convinced that we should recede from the latter. The ground of our conviction is not one presented at the former hearing. The opinion was based on Hurst v. Burnside, 12 Or. 520 (8 Pac. 888), a civil case, and attention was not called to the fact that by limiting the argument the defendant had been deprived of a constitutional right, namely, that of being fully heard by counsel. It is declared in the Bill of Rights that, “in all criminal prosecutions, the accused shall have the right * * to be heard by himself and counsel”: - Section 11, Bill of Rights, Const. Or. (B. & C. Comp. p. 29). A similar guaranty is contained in the federal constitution: Sixth Amendment, U. S. Const. This means that the accused shall have the right to be fully and fairly heard, or else it means nothing. Anything less would be an invasion and restriction of the right guarantied. “This right is of inestimable value,” says the Supreme Court of Mississippi, in Wingo v. State, 62 Miss. 311, “not only to the accused, but to the administration of public justice. Under similar constitutional provisions, -it may be regarded as settled law in American courts that any abridgment of this right which deprives the accused on trial of the time necessary to make his defense fully and fairly is an error, for which a new trial will be granted”; citing many authorities. To the same purpose is the expression of the court in Yeldell v. State, 100 Ala. 26 (14 South. 570, 46 Am. St. Rep. 20): “Courts are established for the administration and promotion of justice. If time and patience are not accorded a defendant, proceeded against in a cause in which his life or liberty is endangered, this high end and aim of the court would be subverted. If time is valuable and is pressing, if patience has been sorely taxed, any just judge will be careful, yet, to allow full and fair opportunity to counsel to present his client’s defense. This much is guarantied in the constitution, and no more.” So, in *613People v. Green, 99 Cal. 564, 567 (34 Pac. 231), the principle was stated as not to be questioned that the defendant has a constitutional right “ to be fully heard in his defense by counsel, which it is not within the discretionary power of the court to deny or abridge.” See, also, People v. Keenan, 13 Cal. 581; Walker v. State, 32 Tex. Cr. R. 175 (22 S. W. 685).
This guaranty vouchsafed to the defendant, however, is not inconsistent with the existence of the power in the court to regulate the exercise of the right of argument, so as to prevent an abuse thereof, by restricting it to a discussion of the matters relevant to the cause, and preventing counsel from wasting the time of the court by useless repetition. But, as said by the Supreme Court of California in People v. Green, 99 Cal. 564 (34 Pac. 231): “It must always be a difficult as well as a delicate matter, in a case like this, for the court to determine in advance what limitation should be imposed upon counsel against their consent”; for, as stated by Mr. Justice Bleckley, “How can the court know, in hours and minutes, how long the argument ought to be ? There is no rule of practice that settles it by what he may suppose sufficient. As argument progresses, he may confine its range to the facts and law of the case, and may interdict idle repetition; but while counsel speak to the point, and proceed in good faith, wasting no time, how can the court forbear to be patient, and hear what is said ? When it is manifest that the discussion is complete and the subject exhausted, a stop may be ordered”: Williams v. State, 60 Ga. 367 (27 Am. Rep. 412). Some courts rest this matter of regulation upon the sound discretion of the trial court: State v. Collins, 70 N. C. 241 (16 Am. Rep. 771); Williams v. Commonwealth, 82 Ky. 640. But the better doctrine seems to be that the court may adopt suitable rules and limitations, and exercise such supervisory control over the course of the argu*614ment as may seem reasonably calculated t'o prevent the abuse of the right to be fully heard, and that otherwise it cannot exercise any discretion in the premises limiting or curtailing such right: Lynch v. State, 9 Ind. 541; Word v. Commonwealth. 3 Leigh, 743; Jones v. Commonwealth, 87 Va. 63 (12 S. E. 226); White v. People, 90 Ill. 117 (32 Am. Rep. 12).
4. Now, as shown by the record in this case, two counsel appeared for the accused. It required the greater part of .three days to try the case. There were twenty-one or twenty-two witnesses examined, the testimony of whom, when transcribed and typewritten, filled a volume of 160 pages, and there were fifty-one exhibits introduced in evidence. Much of this testimony was circumstantial and conflicting, and the case was attended with many complications that required careful analysis on the part of counsel both for the State and for the defendant. Notwithstanding this, the court, at the close of the testimony, informed counsel that but one hour would be allowed on a side for the argument of the case. To this ruling defendant’s counsel excepted at the time, and one of them then and there declined to address the jury, on the ground that the time limited was too short. The other spoke for about three quarters of an hour. Considering the whole case and the character of the testimony, we are clear that the limitation of an hour was too restrictive to permit a full and fair discussion of the case before' the jury, and a violation of defendant’s constitutional rights. The foregoing authorities afford ample illustration, and fully sustain this conclusion.
It follows that the affirmance must be vacated and the judgment reversed, and a new trial ordered.
Reversed.